Mr. Presiding Justice Dever delivered the opinion of the court. 3. Equity, § 258* — when refusal to allow amendment of answer is proper. Where, on a bill for an accounting and to impress property with a trust, defendant files an answer simply denying the acts complained of, it is not error to refuse to permit defendant, after the master has prepared his report, to amend his answer so as to let in proof to show that complainant had ratified and acquiesced in those acts which the evidence showed the defendant had committed, especially where there is no claim of express ratification or acquiescence and the evidence before the master supports a finding that there was no sort of acquiescence or ratification.